Exhibit 10.4

 

SECOND AMENDMENT TO LEASE

 

SECOND AMENDMENT TO LEASE (Second Amendment), dated as of July 2, 2015 between
1325 AVENUE OF THE AMERICAS, L.P. (Landlord) having an office c/o Paramount
Group, Inc., 1633 Broadway, Suite 1801, New York, NY 10019, and CROWN MEDIA
UNITED STATES, LLC, (Tenant), having an office at 1325 Avenue of the Americas,
New York, NY 10019.

 

WITNESSETH:

 

WHEREAS:

 

A.           Landlord and Tenant have heretofore entered into a certain lease
dated September 8, 2008 as amended by a certain First Amendment to Lease dated
March 21, 2012 (First Amendment) (as amended to date, the “Lease”) with respect
to the entire rentable area of the 22nd floor substantially as shown on the
rental plan annexed hereto as Exhibit A in the building known as and located at
1325 Avenue of the Americas, New York, NY (Building); and

 

B.           The parties hereto desire to modify the Lease to provide for the
extension of the term of the Lease, all upon such terms, provisions and
conditions as are more particularly hereinafter set forth.

 

NOW, THEREFORE, in consideration of the provisions and mutual covenants
hereinafter contained, the parties hereto agree to amend the Lease as follows:

 

1.           All terms contained in this Second Amendment shall, for the
purposes hereof, have the same meaning ascribed to them in the Lease, unless
otherwise defined herein. In the event there is any inconsistency between the
terms of the Lease and the terms of this Second Amendment, the terms of this
Second Amendment shall control.

 

2            The term of the Lease shall be extended so that the Expiration Date
shall be changed from April 30, 2016 to October 31, 2026. Tenant shall continue
to have the Extension Option contained in Article 33 of the Lease and as set
forth in Exhibit B to the First Amendment.

 

3.           The extension of the term of the Lease as provided in Paragraph 2
hereof shall be on all of the same terms and conditions as are in effect as of
April 30, 2016, except that, effective as of May 1, 2016 and continuing through
the Expiration Date:

 

(a)        The parties agree that for all purposes of the Lease, the rentable
area of the Premises is deemed to be 24,909 rentable square feet.

 

(b)        The Fixed Rent shall be $1,818,357.00 per annum through October 31,

 

1

--------------------------------------------------------------------------------


 

2021, then, $1,967,811.00 per annum through the Expiration Date. Notwithstanding
the foregoing, provided Tenant is not then in monetary or material non-monetary
default beyond the expiration of any applicable notice and cure period, Fixed
Rent only shall be abated from May 1, 2016 through and including October 31,
2016;

 

(c)         The Base Charge with respect to Tenant’s payment for electricity for
the Premises shall be $80,954.25 per annum, subject to increase as provided for
in Article 24 of the Lease and Tenant shall continue to be responsible for the
Common Area Electric charge for the 22nd floor;

 

(d)        Tenant shall be obligated to pay Article 26 additional rent upon all
of the same terms and conditions set forth in Article 26, except that Tenant’s
Tax Proportionate Share shall be deemed to be 3.0267% and Tenant’s Operating
Proportionate Share shall be deemed to be 3.1549%; Base Year Operating Expenses
shall mean Operating Expenses for the Operating Year ending December 31, 2016
and Real Estate Tax Base shall mean the Real Estate Taxes for the Tax Year
ending on June 30, 2016; and

 

4.           Upon Tenant’s execution of this Second Amendment, Tenant shall
deposit with Landlord a replacement letter of credit (in form required by
Section 31.06 of the Lease) in the amount of $909,178.50 and with a final
expiration date of December 31, 2026. Provided Tenant is not then in default
beyond any applicable notice and cure periods, then on November 1, 2021, the
security deposit shall be reduced to the sum of $454,589.25; provided however,
there shall be no further reductions in the security deposit. Upon the execution
and delivery of this Second Amendment, the Guaranty to the Lease dated
September 8, 2008 executed and delivered by HALLMARK CARDS, INCORPORATED, as
modified by the Fust Amendment, shall be deemed null and void and of no further
force and effect.

 

5.           Notwithstanding anything in the Lease to the contrary, Tenant
agrees that Landlord shall not be required to perform any work or furnish or
remove any materials with respect to this Third Amendment and Tenant accepts the
Premises in its “as-is” condition. Tenant further acknowledges and agrees that
Tenant shall not be entitled to any free rent (except as set forth in Paragraph
3(a) above), concessions or contributions of money from Landlord with respect to
this Second Amendment, except as set forth in Paragraph 6 below.

 

6.            (a) Provided Tenant is not then in default of any term or
condition of this Lease beyond the expiration of any applicable notice and cure
period, Landlord shall pay Tenant an allowance (Tenant’s Allowance), solely
against the cost and expense incurred in connection with the performance of
alteration work, including upgrade of bathrooms (and during such upgrade, Tenant
shall have the right to use restrooms on another floor in the same elevator bank
as reasonably designated by Landlord) to the Premises and low voltage cabling
costs (Tenant’s Work), including without limitation, fees payable to Tenant’s
engineer and Tenant’s architect and project manager, if any, and the cost to
file the final plans and obtain necessary permits, Tenant’s Allowance not to
exceed $747,270.00. In the event that the cost and expense of Tenant’s Work
shall exceed this

 

2

--------------------------------------------------------------------------------


 

amount, Tenant shall be entirely responsible for such excess. In no event shall
more than the sum of $149,454.00 be paid from the Tenant’s Allowance for fees
payable to Tenant’s engineers or architects or for any project management fees
or for filing or permit fees. Tenant’s Allowance shall be payable to Tenant upon
written requisition in installments as Tenant’s Work progresses, but in no event
more frequently than monthly and in no event shall any portion of Tenant’s
Allowance be paid to Tenant after May 1, 2020 (Tenant waiving any remaining
Tenant’s Allowance not paid by such date). The amount of each installment of
Tenant’s Allowance payable pursuant to any such requisition shall be an amount
equal to the actual costs paid or payable by Tenant for completed portions of
Tenant’s Work referenced in such requisition (as evidenced by the paid or due
and payable invoices delivered to Landlord in accordance with the next
sentence). Prior to the payment of any such installment, Tenant shall deliver to
Landlord such written requisition for disbursement which shall be accompanied by
(1) paid or due and payable invoices for the Tenant’s Work performed since the
last disbursement subject to customary retentions; (2) a certificate signed by
Tenant’s architect or an officer of Tenant certifying that the Tenant’s Work
represented by the aforesaid invoices has been satisfactorily completed in
accordance with the final plan; (3) partial lien waivers by contractors,
subcontractors and all materialmen for all such work covered by the prior
disbursement; and (4) with respect to the final disbursement of Tenant’s
Allowance, which final disbursement shall in no event be less than ten percent
(10%) of the maximum amount of Tenant’s Allowance set forth above, all Building
Department sign-offs (including, without limitation, a Letter of Completion),
inspection certificates and any permits required to be issued by any
governmental entities having jurisdiction thereover and a general release or
final lien waivers from all contractors and subcontractors performing Tenant’s
Work. At any and all times during the progress of Tenant’s Work, representatives
of Landlord shall have the right of access to the Premises and inspection
thereof during ordinary business hours and upon reasonable advance notice and
shall have the right to withhold all or any portion of Tenant’s Allowance (as
shall be reasonably appropriate under the circumstances) as shall equal the cost
of correcting any portions of Tenant’s Work which shall not have been performed
in compliance with the provisions of the Lease if Tenant fails to correct same
promptly after written notice from Landlord to do so; provided, however, that
Landlord shall incur no liability, obligation or responsibility to Tenant or any
third party by reason of such access and inspection except to the extent of
Landlord’s negligence or willful misconduct. All of Tenant’s Work shall be
performed in accordance with the applicable provisions of the Lease; and

 

(b)           Landlord shall also pay Tenant the amount of $256,935.00 within
ten (10) business days after Landlord delivers to Tenant a fully executed
counterpart of this Second Amendment. In consideration of such payment, Tenant
releases Landlord from the payment of any other Tenant Allowances or other
allowances for any work within the Premises which may be payable under the
Lease.

 

7.          A new Article 34 (Tenant’s Option to Terminate) is incorporated into
the Lease in the form attached hereto as Exhibit B.

 

8.          Each of Landlord and Tenant covenants, represents and warrants to
the other that neither has had any dealings or communications with any broker or
agent in connection with the

 

3

--------------------------------------------------------------------------------


 

consummation of this Second Amendment other than COLLIERS INTERNATIONAL NY, LLC
(Broker) and each covenants and agrees to defend, hold harmless and indemnify
the other and its respective agents and employees from and against any and all
cost, expenses (including attorneys’ fees) or liability for any commission or
other compensation claimed by any broker or agent with respect to this Second
Amendment or the negotiation hereof claiming to have dealt with the indemnifying
party. Landlord shall compensate Broker pursuant to separate agreement.

 

9.           Except as modified by this Second Amendment, the Lease and all
covenants, agreements, terms and conditions thereof shall remain in full force
and effect and, as modified herein, are hereby in all respects ratified and
confirmed.

 

10.         The covenants, agreements, terms and conditions contained in this
Second Amendment shall bind and inure to the benefit of the parties hereto and
except as otherwise provided in the Lease, their respective legal successors and
assigns.

 

11.         This Second Amendment may not be changed or terminated orally but
only by a writing signed by the party against whom enforcement thereof is
sought.

 

12.         This Second Amendment shall not be binding upon Landlord unless and
until it is signed by Landlord and a fully-executed copy thereof is delivered to
Tenant.

 

13.         Landlord and Tenant each represent and wan-ant to the other that it
is authorized to enter into this Second Amendment and that the party executing
this Second Amendment has the power and authority to bind Landlord or Tenant, as
the case may be, and that any third party consents required for the execution
and delivery of this Second Amendment have been obtained or have been waived.

 

14.         Landlord represents to Tenant that, as of the date of this Second
Amendment, there is no superior mortgage covering the Building. Landlord shall
use commercially reasonable efforts to cause any future holder of any superior
mortgage to execute and exchange with Tenant a non-disturbance agreement in such
holder’s customaiy form, but neither the Lease nor any of Tenant’s obligations
under the Lease shall in any way be effected or modified (including, without
limitation, the provisions subordinating the Lease contained in Section 27.01 of
the Lease), nor shall Landlord be liable to Tenant in any manner, if such holder
fails to execute and exchange such non-disturbance agreement with Tenant.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first above written.

 

 

Landlord

 

 

 

1325 AVENUE OF THE AMERICAS, L.P.

 

By: 1325 Rental GP, L.L.C., its general partner

 

 

 

 

 

By:

/s/ Jolanta K. Bott

 

 

Jolanta K. Bott

 

 

Vice President

 

 

 

 

 

Tenant

 

 

 

CROWN MEDIA UNITED STATES, LLC

 

 

 

 

 

By:

/s/ Andrew Rooke

 

 

Name:

Andrew Rooke

 

 

Title:

EVP & CFO

 

 

Acknowledgement: HALLMARK CARDS, INCORPORATED acknowledges and accepts the
release of its Guaranty pursuant to Paragraph 4 of this Second Amendment.

 

 

HALLMARK CARDS, INCORPORATED

 

 

By:

/s/ Brian E. Gardner

 

 

Name:

Brian E. Gardner

 

 

Title:

Exec. Vice President

 

 

5

--------------------------------------------------------------------------------